Citation Nr: 0703994	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  00-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of August 2004.  This matter 
was originally on appeal from May 2000 and February 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran's vertigo is related to his service-connected 
bilateral sensorineural hearing loss.  

3.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level II in the 
right ear and auditory acuity level IV in the left ear. 


CONCLUSIONS OF LAW

1.  Vertigo is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.310 
(2006).  

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty with respect to the VCAA 
prior to Board adjudication.  In correspondence dated in 
September 2004, the Appeals Management Center (AMC) advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
Specifically, the AMC advised the veteran of what is 
necessary to establish service connection as secondary to a 
service-connected disability, and to establish an increased 
rating for a service-connected disability.  The AMC advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AMC 
also requested that the veteran send any evidence in his 
possession that pertained to the claims.  Quartuccio, 16 Vet. 
App. at 187.  In compliance with the Board's remand, the AMC 
requested that the veteran provide any VA treatment records 
in his possession.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for vertigo, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 
	
Regarding the increased rating claim, by virtue of filing the 
claim, the veteran has demonstrated knowledge of the 
disability rating element of a service connection claim.  It 
is clear that providing notice to the veteran of this element 
would have resulted in no additional submission of evidence.  
Regarding the effective date element, the Board finds that 
because the claim for an increased rating is being denied, no 
effective date for the award will be assigned and the 
omission of this element from the VCAA notice resulted in no 
prejudice.  

The Board also finds that the duty to assist has been 
satisfied.  Prior to the Board's May 2001 remand, the RO 
obtained treatment records from VA medical center  (VAMC) 
Wilmington and provided the veteran with a VA examination.  
In response to the Board's remand, the AMC obtained the 
veteran's treatment records from VAMC Wilmington for the 
period after May 2001.  The RO also provided the veteran with 
the appropriate VA audio and ear examinations.  Reports dated 
in June 2005, August 2005, and May 2006 indicate that these 
examinations were conducted in compliance with the Board's 
remand.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Service Connection for Vertigo

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The evidence does not show, nor does the veteran claim, that 
his vertigo was incurred or aggravated during service.  
Instead the veteran claims that he suffers from vertigo as a 
result of his service-connected hearing loss.  

The medical evidence shows that the veteran suffers from the 
claimed disorder. 
Records from the Wilmington, Delaware VAMC, beginning in 
September 2000, reflect numerous instances of treatment and 
diagnoses of vertigo and VA examination reports, dated in 
January 2001 and August 2005, confirm the diagnosis.  
While the claims file consists of multiple records of 
treatment for vertigo, none of these links the disorder to 
the veteran's service-connected hearing loss.  

The earliest records of treatment include outpatient 
treatment notes from the ear, nose, and throat outpatient 
clinic at VAMC Wilmington.  In a September 2000 treatment 
note, Dr. J.L. reported that his impression was vertigo vs. 
neuro/cardio in origin.  Dr. J.L. scheduled the veteran for 
an electronystagmogram (ENG).  In an October 2000 ENG report, 
Dr. G.L. concluded that all results were within normal 
limits.  Dr. G.L. also noted, however, that the Dix-Hallpike 
procedure was deferred due to the veteran's reported back 
problems.  In a follow up treatment record, dated in October 
2000, Dr. J.Y. concluded that the veteran's vertigo was 
probably due to benign paroxysmal positional vertigo (BPPV).  

The RO provided the veteran with a VA ear disease examination 
for the purpose of determining the etiology of his claimed 
vertigo.  In a VA examination report, dated in January 2001, 
Dr. E.C. discussed the veteran's history of in-service noise 
exposure and his currently diagnosed sensorineural hearing 
loss.  According to the report, the veteran claimed that the 
vertigo began 6-8 months earlier.  Dr. E.C. performed a 
physical examination of the ear and diagnosed noise induced 
tinnitus, noise induced sensorineural hearing loss, and 
episodic vertigo.  Regarding the etiology of the vertigo, Dr. 
E.C. stated, "[m]ost likely the vertigo is not caused by the 
hearing loss."  

Additional records of treatment include a VAMC cardiology 
consult, dated in February 2001, and an otolaryngology (ear, 
nose, and throat) treatment note, dated in April 2001.  These 
records of treatment, while they show that the veteran 
continued to suffer from episodes of vertigo, do not 
medically link the disease to his service-connected hearing 
loss.  In the cardiology consultation, Dr. R.G. discussed the 
veteran's complaints and reported that a stress Thallium scan 
was normal.  Dr. R.G. concluded that no cardiac etiology was 
suggested and that the vertigo was probably benign positional 
vertigo.  In a follow-up otolaryngology note, Dr. J.A. noted 
that physical examination showed no nystagmus and that both 
ears were clear and without effusions.  Romberg's sign was 
positive.  Dr. J.A.'s impression was gait instability, 
otologic source unlikely.  

In response to the veteran's contentions that the opinion 
contained in the first VA examination report was inadequate, 
the RO provided the veteran with a second VA examination for 
the purpose of determining the current nature and likely 
etiology of the vertigo.  Findings of that examination were 
noted in an August 2005 report.  In the report, Dr. A.A. 
noted that earlier reports showed an ENG to be normal and 
that Dr. J.Y., who, with her residents had previously treated 
the veteran, had diagnosed cardio neurological etiology for 
the vertigo.  

In the report, Dr. A.A. discussed the veteran's history of 
having many neurological problems.  Dr. A.A. noted 
evaluations by VAMC neurologist Dr. M.H., and by private 
neurologists.  Dr. A.A. also noted that the veteran brought 
with him to the examination a computed tomography (CT) scan, 
magnetic resonance imaging (MRI) results, and neurology 
treatment reports.  These reports, Dr. A.A. said, directed 
the veteran's symptoms to neurological conditions with 
osteoarthritis, spine problems, and neuropathies.  

On physical examination, Dr. A.A. found ear canals to be 
clean with no nystagmus.  Romberg's sign was positive.  Dr. 
A.A. stated that the veteran had more neurological problems 
other than inner ear and that he would not consider this as 
labyrinthitis or an inner ear disease.  Dr. A.A. noted that 
the veteran was to have another ENG and that the results 
would give a clear idea about the condition.

In a follow up to the August 2005 report, Dr. G.L. stated 
that ENG test results showed no spontaneous nystagmus.  
Visual pursuit test was within normal limits.  Saccade, 
optokinetic, and left and right cool caloric tests were 
within normal limits.  Visual fixation suppression was 
present.  Dix-Hallpike test was deferred due to reported back 
surgery in the past.  Dr. G.L. concluded that the ENG showed 
all tests to be within normal limits.  

In summary, the medical evidence does not show that the 
vertigo is due to the veteran's hearing loss, but rather that 
it is due to neurological disorders.  As the preponderance of 
the evidence is against the claim, service connection cannot 
be granted as secondary to the service-connected hearing 
loss. 

III.  Increased Rating for Hearing Loss

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when the puretone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2006).

Analysis

The record shows that the veteran underwent two separate VA 
examinations for
hearing loss.  In April 2000, an audiometric evaluation 
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  





HERTZ



 
1000
2000
3000
4000
RIGHT

25
20
55
75
LEFT

15
60
70
85

The average pure tone threshold level was 44 in the right 
ear, and 58 in the left.  Speech recognition (per Maryland 
CNC) was 84 percent in the right ear and 100 percent in the 
left ear.  The summary of the audiological test results 
reflected moderate sensorineural hearing loss in the right 
ear and severe sensorineural hearing loss in left ear.

The VA audiometric findings of April 2000 reflect level II 
auditory acuity in the right ear and level II auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2006).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2006).  

In June 2005, an audiometric evaluation revealed the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  







HERTZ



 
1000
2000
3000
4000
RIGHT

20
15
60
80
LEFT

15
55
75
95

The average pure tone threshold level was 44 in the right 
ear; and 60 in the left.  Speech recognition (per Maryland 
CNC) was 92 percent in the right ear and 76 percent in the 
left ear.  The summary of the audiological test results 
reflected moderate sensorineural hearing loss in the right 
ear and moderately severe sensorineural hearing loss in left 
ear.

The VA audiometric findings of April 2000 reflect level II 
auditory acuity in the right ear and level IV auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2006).  

The record also consisted of VA audiologic evaluations dated 
in February 2000, April 2000, and October 2001.  In the 
February 2000 report, speech discrimination scores were 
recorded as 76 and 100 percent in the right and left ears 
respectively; in the April 2000 report, 84 and 100 percent in 
the right and left ears respectively; and in the October 2001 
report, 92 and 92 percent in the right and left ears 
respectively.  Audiogram findings were also included in the 
evaluations; however, the results were uninterpreted.  The 
Board may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  The purpose for which the hearing tests were 
conducted is also not clear.  Consequently, the Board is 
unable to consider these examination results in its decision.  

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his bilateral hearing loss disability.


ORDER

Service connection for vertigo, claimed as secondary to 
service-connected bilateral hearing loss, is denied. 

An increased (compensable) rating for service-connected 
bilateral hearing loss is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


